Title: From Thomas Jefferson to United States Militia, 8 July 1807
From: Jefferson, Thomas
To: United States Militia


                        
                            July 8. 1807.
                        
                        The offer of your service, in support of the rights of your country, merits and meets the highest praise: and
                            whenever the moment arrives in which these rights must appeal to the public arm for support, the spirit from which your
                            offer flows, that which animates our nation, will be their sufficient safeguard.
                        To the legislature will be rendered a faithful account of the events which have so justly excited the
                            sensibilities of our country, of the measures taken to obtain reparation, & of their result: and to their wisdom will
                            belong the course to be ultimately pursued.
                        In the mean time it is our duty to pursue that prescribed by the existing laws: towards which, should your
                            services be requisite, this offer of them will be remembered.
                        I tender, for your Country, the thanks you so justly deserve.
                        
                            Th: Jefferson
                     
                        
                        
                    
    the authority of these having been recently & grossly outraged in the state of Virginia, the Governor
                                will employ such portions of it’s militia; as, in cooperation with the force of the US. in the same quarter, may
                                protect the country, it’s citizens and property from violence. towards this your services are accepted under his
                                direction.

               